Order entered October 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00635-CR
                                    No. 05-13-01385-CR
                                    No. 05-13-01386-CR

                              DAARON BUYCKS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-35389-N, F12-33600-N, F12-34766-N

                                         ORDER
        The Court GRANTS appellant’s October 25, 2013 motion to set the briefing schedule as

follows:

        We ORDER the Dallas County District Clerk to file, by NOVEMBER 12, 2013, the

clerk’s records for trial court nos. F12-33600-N (05-13-01385-CR) and F12-34766-N (05-13-

01386-CR).

        We ORDER appellant to file his brief in all three of these appeals by DECEMBER 16,

2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                    /s/   LANA MYERS
                                                          JUSTICE